



COURT OF APPEAL FOR ONTARIO

CITATION: Murray v. Pier 21 Asset
    Management Inc., 2021 ONCA 466

DATE: 20210624

DOCKET: C66936 & C67356

Pepall, Roberts and Thorburn
    JJ.A.

BETWEEN

Emily Murray and 2327342 Ontario
    Inc.

Plaintiffs (Respondents/Appellants)

and

Pier 21 Asset Management Inc.,

David
    Star and 8165246 Canada Inc.

Defendants (Appellants/Respondents)

Igor Ellyn and Kathryn J. Manning, for
    the appellants (C66936)/respondents (C67356)

Edward J. Babin, Cynthia L. Spry and Michael
    Bookman, for the respondents (C66936)/appellants (C67356)

Heard: May 26, 2021 by video
    conference

On appeal from the judgment of Justice Michael
    A. Penny of the Superior Court of Justice, dated April 12, 2019 and September
    25, 2020, with reasons reported at 2019 ONSC 316, 2019 ONSC 4501, 2019 ONSC
    7230, 2020 ONSC 2153, 150 O.R. (3d) 419, and 2020 ONSC 5606.

COSTS ENDORSEMENT




[1]

The parties have agreed not to seek any costs of
    the appeal motions or the appeals.

S.E. Pepall
    J.A.

L.B. Roberts
    J.A.

J.A. Thorburn
    J.A.


